Title: To George Washington from William Preston, 31 January 1775
From: Preston, William
To: Washington, George



Dr Sir
Fincastle Jany 31st 1775

I wrote to you some days ago inclosing a Certificate of your Survey at the Mouth of Cole River & intended to have sent the Letter by Colo. Fleming, but meeting with Capt. Meredith who intends to Town in a few Days I got the favour of him to be the Bearer.
Capt. Floyd came here last night & has drawn up his charge which with my Account, I have (at your Request) inclosed. The money may be paid to Mr Trigg a member for this County whose rect shall be good against Mr Floyd & myself.
I make no doubt but Col. Lewis has informed you of a large Purchase made by one Colo. Henderson of North Carolina from the Cherokees. Since I wrote to Colo. Lewis on this Subject I hear that Henderson talks with great Freedom & Indecency of the Governor of Virginia, sets the Government at Defiance & says if he once had five hundred good Fellows Settled in that Country he would not Value Virginia; that the Officers & Soldiers who have Lands Surveyed there must hold under him otherwise they shall not enjoy an Inch there. This & such like Stuff has a great Effect upon ignorant People & will be a means to induce great numbers to Settle in that Country next Spring.
There is now at Wawt⟨mutilated⟩ eighty Indians & upwards of 700 more are expected to the Treaty whi⟨ch is⟩ to be held there some time next Month in order to receive the Goods which now amount to eight Waggon loads & to Confirm the Sale by Conveying the Land.
This in my Opinion will soon become a Serious Affair, & highly deserves the Attention of the Government. For it is certain that a vast Number of People are preparing to go out and

Settle on this Purchase; and if once they get fixed there, it will be next to impossible to remove them or reduce them to Obedience; as they are so far from the Seat of Government. Indeed it may be the Cherokees will support them. I am most respetfully Sir your very hble Servt

Wm Preston

